*376Dissent
Jackson, J.
I am unable to agree with the majority opinion herein and therefore dissent thereto.
For the purpose of this dissent I deem it sufficient to say that there has been no abandonment of the use of the “Market,” “Market Square,” or “City Market” being the South half of Square 43 located between the boundaries of Delaware, Market, Alabama and Wabash Streets in the City of Indianapolis, Marion County, Indiana. The land in question was dedicated for use by the public as a market place and is so used today. The only portion of such dedicated land not now so used is that portion thereof formerly covered by Tomlinson Hall. Tomlinson Hall was destroyed by fire. Subsequently the city razed the remains of that building and by its unilateral act caused that portion of the market lot to be used for parking purposes.
The trial court, at the request of the parties hereto, made a special finding of facts in this cause. Finding No. 8 thereof reads as follows, to-wit:
“8. Pursuant to Chapter 20 of the Acts of 1947 a deed of the tract here involved was executed by Henry F. Schricker as Governor of Indiana and James M. Propst, Auditor of the State of Indiana and recorded in the Office of the Recorder of Marion County in Town Lot Record 1409, page 293, which deed was dated November 15, 1950, and is in the form of Plaintiff's Exhibit 10 and is incorporated herein' by reference. By such deed the State of Indiana conveyed all right, title and interest of the State of Indiana to the tract here involved to the Civil City of Indianapolis.”
The deed from the State of Indiana purporting to convey the market lot (S 1/2 of Square 43) to the City of Indianapolis is a Quit Claim Deed conveying only any interest the State of Indiana then had in such real estate.
It seems clear to the writer that the only interest the State of Indiana could have had in the subject real estate, at the time of the attempted conveyance above mentioned, or for *377that matter even now, is a speculative and contingent future interest predicated on an abandonment by the public of the use of that real estate for a market place.
It seems equally clear, that at the time the city (then town) was platted and the south half of square 43 dedicated to the use of the public for a market place, the city (then town) of Indianapolis was placed in possession of such land for the purpose of maintaining a market place thereon. That so long as there is a demand for such use and so long as the public will use such real estate for that purpose, the City of Indianapolis is required to make such use thereof. Until there is no longer any demand by the public for the use of such real estate there can be no diminution of the use, or abandonment, of said real estate by either the City or State and certainly there can be no vesting of any reversionary, or other, interest of the State therein. Therefore, the State of Indiana had no interest to convey in the subject real estate at the time of the execution of the deed to the City of Indianapolis.
The judgment of the trial court should be reversed and the cause remanded with instructions to grant appellant’s Motion for a New Trial.
Note.—Reported in 226 N. E. 2d 886.